Citation Nr: 1100990	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right hearing loss.

3.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and March 2009 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for hypertension, to include as 
due to exposure to herbicides.

2.  The Veteran's current left ear hearing loss cannot be 
reasonably disassociated from his military service.

3.  The medical evidence does not show a right ear hearing 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
hypertension, to include as due to exposure to herbicides, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).

3.  Right ear hearing loss was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

By a March 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.  In April 2009, the 
Veteran filed a timely notice of disagreement with regard to the 
issue, and in June 2009, he perfected his appeal.

However, at the November 2010 hearing before the Board, the 
Veteran withdrew his appeal regarding this issue.  With no 
allegation of error of fact or law remaining before the Board, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.

II. Issues on Appeal

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


With respect to the issue of entitlement to service connection 
for left ear hearing loss, the Board is granting in full the 
benefit sought on appeal.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered as this decision herein poses no risk of prejudice to 
the Veteran.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's April 2008 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's April 2008 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a VA 
examination to determine the etiology of any hearing loss found.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that the VA examination obtained was adequate, as it was 
based upon a complete review of the Veteran's claims file, 
consideration of the Veteran's lay statements, and clinical 
examination of the Veteran; the VA examiner also provided a 
written rationale for the conclusion reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran was provided with a video-conference hearing 
before the Board in November 2010.  C.F.R. § 3.103(c)(2) imposes 
upon the Board a duty to suggest to the Veteran the submission of 
possibly overlooked evidence at any Board hearing held, 
irrespective of any notice letter that may have been sent to the 
appellant pursuant to 38 U.S.C.A. § 5103(a).  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010) (per curiam).  This duty is met 
in this case.  During this hearing, the Board explained the type 
of evidence required to substantiate the Veteran's claim of 
service connection for bilateral hearing loss.  Thus, to the 
extent possible, the submission of overlooked evidence was 
suggested by the Board.  Moreover, to the extent this duty may 
not have been met, there was no prejudice to the Veteran by this 
error, as there is no indication that the Veteran had any 
additional information to submit at that time.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.


Historically, the Veteran served on active duty in the Army from 
May 1968 to May 1970, with service in Vietnam.  His Form DD-214 
shows that he served in combat as an infantryman.  The Veteran 
contends that his bilateral hearing loss is attributable to 
acoustic trauma sustained from exposure to loud noise during his 
military service, to include noise from machine gun and artillery 
fire.  Specifically, during his November 2010 hearing before the 
Board, the Veteran testified that his military duties involved 
use of machine guns for about 6 months, and as a squad leader he 
was required to call in artillery and fire support.  He also 
testified that he noticed a decrease in hearing acuity and 
experienced difficulty understanding conversations soon after his 
service discharge.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of any hearing loss.  The 
Veteran's March 1968 entrance examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
5
0

His April 1970 separation examination report noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

After separation from service, in an April 2008 private audiology 
report, the Veteran related a history of military noise exposure, 
to include noise from firing machine guns.  He stated that he 
noticed ringing in the ears after firing weapons.  He reported no 
significant post-service noise exposure as a civilian.  After 
conducting an audiological evaluation, the diagnosis was 
"bilateral neurosensory hearing loss[,] worse in the left ear 
with a notch-shape[,] consistent with acoustic trauma."  The 
private audiologist, Dr. K.B., stated that the asymmetry of the 
loss may be attributed to the left ear being cocked toward the 
blast when firing his weapon.  It was noted that the Veteran had 
good word recognition ability, bilaterally, and the pure tone 
threshold averages for the frequencies 1000, 2000, 3000, and 4000 
Hertz were 16 decibels in the right ear and 30 decibels in the 
left ear.  The word recognition scores were 100 percent at 55 
decibels in the right ear and 92 percent at 55 decibels in the 
left ear.  Dr. K.B. opined 

The Veteran's reported noise exposure 
followed by tinnitus after firing weapons 
is an indicator of acoustic trauma.  The 
configuration of the loss is consistent 
with acoustic trauma, especially in the 
left ear.  I find that his neurosensory 
hearing loss and tinnitus were very likely 
caused by his military noise exposure.

In June 2008, the Veteran was afforded a VA examination.  The VA 
examiner stated that only service medical records were reviewed 
and no VA or private medical records were reviewed.  The examiner 
noted that in the Veteran's 1968 pre-induction and 1970 
separation physicals, all audiometric data showed normal hearing 
thresholds, bilaterally.  The Veteran complained of impaired 
hearing and tinnitus.  He reported that while in the Army he 
served in the infantry in Vietnam.  He also reported that after 
separation from military service, he worked as a truck dispatcher 
for a few years, and then changed jobs to his current occupation 
as an estimator for a construction company office.  He denied any 
history of ear trauma or disease.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
30
30
LEFT
10
10
20
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was normal to mild sensorineural hearing loss in the 
right ear and normal to moderate sensorineural hearing loss in 
the left ear, at the frequencies of 3000 and 4000 Hertz, 
bilaterally.  The examiner opined that the hearing disability 
found for the left ear at the examination was not the result of 
military activity.  In support of this opinion, the examiner 
stated "[t]he [V]eteran's [service medical records] contained 
evidence that his hearing was clinically normal bilaterally at 
the time of his separation from the Army."

Left Ear Hearing Loss

Based on the totality of the evidence, and with application of 
the benefit of the doubt, the Board finds that the Veteran's 
current left ear hearing disability is related to his active 
military service.  38 U.S.C.A. § 5107(b).  The audiological 
examination findings in June 2008 reveal a left ear hearing 
disability for VA purposes.  38 C.F.R. § 3.385.

Further, the Veteran's statements are competent evidence as to 
his exposure to noise from machine gun and artillery firings.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that 
a lay witness is competent to testify to that which the witness 
has actually observed and is within the realm of his personal 
knowledge).  The Veteran's Form DD-214 shows that his military 
specialty was infantryman and he was awarded Sharpshooter Badge-
Rifle.  This is consistent with the Veteran's contentions that he 
was exposed to significant acoustic trauma in service.  Moreover, 
as the Veteran served in combat, substantial weight is accorded 
to the Veteran's lay testimony regarding his in-service acoustic 
trauma despite the lack of notion in the official record 
contemporaneous with the alleged trauma.  38 U.S.C.A. § 1154 
(West 2002); see also Smith v. Derwinski, 2 Vet. App. 137(1992).  
Additionally, the Board finds the Veteran's contentions regarding 
his military noise exposure to be credible.  

In this case, a VA examiner and a private audiologist have 
offered contrasting opinions regarding the etiology of the 
Veteran's current left ear hearing loss.  As noted, the private 
audiologist has linked the Veteran's current left hearing loss to 
his military service.  While the private audiologist appears to 
have relied upon the Veteran's reported history, as opposed to a 
review of the claims file, the Veteran's statements as to 
military acoustic trauma are consistent with his military service 
and are competent and credible evidence.  While the Veteran's 
accounts are not supported by a contemporaneous medical history, 
a medical opinion cannot be disregarded merely because the 
rationale was based on a history as provided by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The June 2008 VA examiner, following a review of the Veteran's 
service treatment records, provided a contrasting opinion.  The 
examiner based his opinion that the Veteran's left ear hearing 
loss was not related to his military service upon the fact that 
the Veteran's service treatment records indicated his hearing was 
clinically normal at the time of his service separation.  
However, although hearing loss is not shown in service or at 
separation from service, service connection can still be 
established if medical evidence shows that it is actually due to 
incidents during service.  38 C.F.R. § 3.303(d); see also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the Board finds that the private medical opinion of 
record, is more probative than the VA examiner's opinion as to 
the issue of service incurrence of left ear hearing loss.  
Therefore, service connection for a left ear hearing disability 
is warranted.

Right Ear Hearing Loss

Although right ear hearing loss has been diagnosed, the medical 
evidence of record does not show impaired hearing of the right 
ear that meets the criteria for a disability for VA purposes.  
See 38 C.F.R. § 3.385.  "In the absence of proof of present 
disability there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, in the absence of 
medical evidence that a right ear hearing disability for VA 
purposes exists, the criteria for establishing service connection 
for right ear hearing loss have not been established.  38 C.F.R. 
§§ 3.303, 3.385.  

The Veteran's statements are not competent evidence because the 
issue of the degree of his right ear hearing loss does not 
involve a simple assessment, but rather requires a complex 
medical assessment as to whether the criteria for a right ear 
hearing disability for VA purposes have been met.  38 C.F.R. 
§ 3.385; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim of 
entitlement to service connection for right ear hearing loss, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b).


ORDER

The appeal as to the issue of entitlement to service connection 
for hypertension, to include as due to exposure to herbicides, is 
dismissed.

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


